DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the limitation "the first region and the second region" in lines 2 and 3; however, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (US 2012/0291832) in view of Demand (US 3,095,709) and further in view of Tajima et al. (US 2005/0241690).
	Regarding claim 1, Okuda discloses a thermoelectric module comprising: a first metal substrate (19A in Fig. 5; [0026] L1); a thermoelectric element arranged on the first metal substrate (11, 13A and 17 in Fig. 5; it is noted that the phrase "arranged on" does not require direct physical contact or the absence of intermediate components); and a second metal substrate arranged on the thermoelectric element (13C in Fig. 5; [0022] L9-10).
	While Okuda does disclose the first metal substrate is thermally joined to the outer surface of substrate 11 (19A joined to 11 in Fig. 5; [0026]); Okuda does not explicitly disclose a first resin layer thermally joins the first metal substrate and the outer surface of substrate 11.
	Demand discloses a thermoelectric module and further discloses the use of an epoxy resin adhesive to thermally join components of the module (C2/L31-33).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to thermally join the first metal substrate and the outer surface of substrate 11 of Okuda, with an epoxy resin adhesive, because as evidenced by Demand, the use of an epoxy resin adhesive to thermally join components of a thermoelectric module amounts to the use of a known material/component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when thermally joining the first metal substrate and the outer surface of substrate 11 of Okuda with an epoxy resin adhesive based on the teaching of Demand.
	 Modified Okuda further discloses a plurality of first electrodes arranged on the first resin layer (Okuda - 15A in Fig. 5; [0024] L6; it is noted that the phrase "arranged on" does not require direct physical contact or the absence of intermediate components), a plurality of P-type thermoelectric legs and a plurality of N-type thermoelectric legs arranged on the plurality of first electrodes (Okuda - 17 in Fig. 5; [0024] L2-3), a plurality of second electrodes arranged on the plurality of P-type thermoelectric legs and the plurality of N-type thermoelectric legs (Okuda - 15B in Fig. 5; [0024] L7), a width of the first metal substrate is larger than a width of the second metal substrate (Okuda - 19A in relation to 13C in Fig. 5), the first metal substrate includes a first surface which comes into direct contact with the first resin layer (Okuda - surface of 19A facing 11C in Fig. 5) and a second surface which is a surface opposite the first surface (Okuda - surface of 19A facing 19B in Fig. 5), and the thermoelectric module further comprises a first support spaced apart from the thermoelectric element and a side surface of the second metal substrate on the first surface of the first metal substrate, and arranged so as to surround the thermoelectric element and the side surface of the second metal substrate (Okuda - 7 in Fig. 5); a second support arranged on the first surface of the first metal substrate (Okuda - 23 on 19A in the center of Fig. 5) to be spaced apart from the first support and to be surrounded by the first support (Okuda - 23 in relation to 7 in Fig. 5); and a sealing material arranged between the first support and the second support (23 on right side of Fig. 5; shown in annotated Fig. 5 below).
	With regard to the limitation requiring the first support on the first surface of the first metal substrate, it is noted that the term "on" does not require direct physical contact or the absence of intermediate components.  Additionally, the term "on" does not require a specific spatial relationship or orientation between the first support and the first surface of the first metal substrate.  Further, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	While modified Okuda does disclose a ceramic substrate (13 in Fig. 5; [0022]), modified Okuda does not explicitly disclose a second resin layer arranged on the plurality of second electrodes.
	Tajima discloses a thermoelectric module and further discloses the substrates can be made of ceramics or an insulating resin ([0079]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the substrate 13 of modified Okuda with an insulating resin, as disclosed by Tajima, instead of a ceramic as disclosed by Okuda, because as evidenced by Tajima, the use of an insulating resin instead of a ceramic for a substrate of a thermoelectric module amounts to the substitution of one functionally equivalent material for another, and one of ordinary skill would have a reasonable expectation of success when using an insulating resin instead of a ceramic for the substrate in modified Okuda based on the teaching of Tajima.
	
[AltContent: arrow][AltContent: textbox (inclined surface)][AltContent: textbox (second support)][AltContent: arrow][AltContent: arrow][AltContent: textbox (sealing material)]
    PNG
    media_image1.png
    457
    611
    media_image1.png
    Greyscale


	Regarding claim 2, modified Okuda discloses all the claim limitations as set forth above. Modified Okuda further discloses the first support comes into contact with the first surface of the first metal substrate (Okuda - 7 in relation to top surface of 19A in Fig. 5; it is noted that the phrase "comes into contact" does not require direct physical contact or the absence of intermediate components); and the second support comes into contact with the first surface of the first metal substrate and the second metal substrate (Okuda - 23, as shown in annotated Fig. 5, above in relation to top surface of 19A and side surface of 13C).
	Regarding claim 3, modified Okuda discloses all the claim limitations as set forth above.  Modified Okuda further discloses the sealing material comes into contact with an inner circumferential surface of the first support (Okuda - sealing material in annotated Fig. 5 in relation to 7), an outer circumferential surface of the second support (Okuda - outer surface of center 23 in Fig. 5 in relation to sealing material in annotated Fig. 5 above; it is noted that the limitation "comes into contact" does not require direct physical contact or the absence of intermediate components), and the first surface arranged between the first support and the second support (Okuda - sealing material in annotated Fig. 5 above in relation to top surface of 19A; it is noted that the limitation "comes into contact" does not require direct physical contact or the absence of intermediate components).
	Additionally, with regard to the limitation "circumferential", it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 4, modified Okuda discloses all the claim limitations as set forth above.  Modified Okuda further discloses an inner circumferential surface of the second support includes a surface inclined with respect to the first surface (Okuda - shown in annotated Fig. 5 above).
	Regarding claim 5, modified Okuda discloses all the claim limitations as set forth above.  Modified Okuda further discloses an inner diameter of the second support in a region which comes into contact with the first metal substrate is larger than an inner diameter of the second support in a region arranged at a side surface of the second metal substrate (note: the limitation "comes into contact" does not require direct physical contact or the absence of intermediate components; therefore, the center part of the second support depicted in annotated Fig. 5 above satisfies the limitation requiring a region which comes into contact with the first metal substrate.  Additionally, with regard to the shape of the second support, and the limitation "diameter", it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 6, modified Okuda discloses all the claim limitations as set forth above.  Modified Okuda further discloses a thickness of the first support in a region which comes into contact with the first metal substrate is smaller than a thickness of the first support in a region arranged at a side surface of the plurality of P-type thermoelectric legs and the plurality of N-type thermoelectric legs (Okuda - 7 in relation to 19A in annotated Fig. 5 above).
	It is noted that the limitation "comes into contact" does not require direct physical contact or the absence of intermediate components.  Additionally, with regard to the recitation of relative dimensions of the first support, a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
	Regarding claim 7, modified Okuda discloses all the claim limitations as set forth above. Modified Okuda further discloses a groove configured to accommodate the first support (Okuda - recess 19D; [0030]).
	 Regarding claim 8, modified Okuda discloses all the claim limitations as set forth above.  Modified Okuda further discloses the second support comes into contact with a side surface of the second metal substrate (Okuda - 13C in relation to second support as depicted in annotated Fig. 5 above).
	Regarding claim 9, modified Okuda discloses all the claim limitations as set forth above.
	While modified Okuda does disclose recesses to accommodate adjacent components (Okuda - [0026], [0030], [0032]), modified Okuda does not explicitly disclose a groove configured to accommodate the second support is formed in the side surface of the second metal substrate.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form a groove or recess in the side surface of the second metal substrate of modified Okuda to accommodate the second support, because as evidenced by Okuda, the use of recesses to accommodate adjacent components in a thermoelectric module amounts to the use of a known configuration in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a groove or recess in the side surface of the second metal substrate of modified Okuda in order to accommodate the adjacent second support, based on the teaching of Okuda (Okuda - [0026], [0030], [0032]).
	Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Further, including an additional recess or groove in the thermoelectric module of modified Okuda amounts to the duplication of parts, and it is noted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding claim 10, modified Okuda discloses all the claim limitations as set forth above.  Modified Okuda further discloses the second metal substrate includes a third surface which comes into direct contact with the second resin layer (Okuda - 13C facing 13 in Fig. 5) and a fourth surface which is a surface opposite the third surface (Okuda - top surface of 13C in Fig. 5); and the second support comes into contact with the third surface of the second metal substrate (Okuda - 13C in relation to second support as depicted in annotated Fig. 5 above; it is noted that the limitation "comes into contact" does not require direct physical contact or the absence of intermediate components).
	Regarding claim 11, modified Okuda discloses all the claim limitations as set forth above.
	While modified Okuda does disclose recesses to accommodate adjacent components (Okuda - [0026], [0030], [0032]), modified Okuda does not explicitly disclose a groove configured to accommodate the second support is formed in the third surface of the second metal substrate.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form a groove or recess in the third surface of the second metal substrate of modified Okuda to accommodate the second support, because as evidenced by Okuda, the use of recesses to accommodate adjacent components in a thermoelectric module amounts to the use of a known configuration in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a groove or recess in the third surface of the second metal substrate of modified Okuda in order to accommodate the adjacent second support, based on the teaching of Okuda (Okuda - [0026], [0030], [0032]).
	Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Further, including an additional recess or groove in the thermoelectric module of modified Okuda amounts to the duplication of parts, and it is noted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
	Regarding claim 14, modified Okuda discloses all the claim limitations as set forth above.
	Modified Okuda does not explicitly disclose the inner circumferential surface of the second support includes the surface inclined at an angle of 15° to 85° with respect to the first surface.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the inner circumferential surface of the second support such that the surface is inclined at an angle of 15° to 85° with respect to the first surface because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 15, modified Okuda discloses all the claim limitations as set forth above. 
	Modified Okuda does not explicitly disclose the inner circumferential surface of the second support includes the surface inclined at an angle of 30° to 80° with respect to the first surface.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the inner circumferential surface of the second support such that the surface is inclined at an angle of 30° to 80° with respect to the first surface because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 16, modified Okuda discloses all the claim limitations as set forth above. 
	Modified Okuda does not explicitly disclose the thickness of the first support in the region which comes into contact with the first metal substrate is at least 0.2 times the thickness of the first support in the region arranged at the side surface of at least one among the first resin layer, the plurality of first electrodes, the plurality of P-type thermoelectric legs and the plurality of N-type thermoelectric legs, the plurality of second electrodes, the second resin layer, and the second metal substrate.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the first support such that the region which comes into contact with the first metal substrate is at least 0.2 times the thickness of the first support in the region arranged at the side surface of at least one among the first resin layer, the plurality of first electrodes, the plurality of P-type thermoelectric legs and the plurality of N-type thermoelectric legs, the plurality of second electrodes, the second resin layer, and the second metal substrate because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
	Regarding claim 17, modified Okuda discloses all the claim limitations as set forth above.  
	With regard to the limitation "wherein each of the first support and the second support is an injection molded product", the limitation is directed to the method of making said thermoelectric module and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (US 2012/0291832) in view of Demand (US 3,095,709) and further in view of Tajima et al. (US 2005/0241690) as applied to claim 1 above, and further in view of Brown (US 4,002,497).
	Regarding claim 12, modified Okuda discloses all the claim limitations as set forth above.  
	Modified Okuda does not explicitly disclose guide grooves for drawing out wires connected to the thermoelectric element formed in the first support and the second support.
	Brown discloses a thermoelectric module and further discloses guide grooves in support structures (17 and 18 in Fig. 1; C1/L64).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include guide grooves, as disclosed by Brown, in the supports of modified Okuda, because as evidenced by Brown, the use of guide grooves in support structures of a thermoelectric module for electrical connections amounts to the use of known components in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including guide grooves in the support structures of modified Okuda based on the teaching of Brown.
	With regard to the limitation "for drawing out wires connected to the thermoelectric element", the limitation is directed to the manner in which the apparatus is intended to be used and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (US 2012/0291832) in view of Demand (US 3,095,709) and further in view of Tajima et al. (US 2005/0241690) as applied to claim 1 above, and further in view of Fletcher (US 4,587,810).
	Regarding claim 13, modified Okuda discloses all the claim limitations as set forth above.  
	Modified Okuda does not explicitly disclose the sealing material includes at least one of an epoxy resin and a silicone resin.
	Fletcher discloses a thermoelectric module and further discloses the use of silicone to coat a gasket to further isolate the thermoelectric modules from moisture (C12/L58).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a silicone coating, as disclosed by Fletcher, in the sealing material of modified Okuda because as taught by Fletcher, the use of silicone to coat a gasket further isolates the thermoelectric modules from moisture (C12/L58).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (US 2012/0291832) in view of Demand (US 3,095,709) and further in view of Tajima et al. (US 2005/0241690) as applied to claim 1 above, and further in view of Yang et al. (US 2013/0081663).
	Regarding claim 18, modified Okuda discloses all the claim limitations as set forth above.  
	While modified Okuda does disclose the first surface of the first metal substrate includes a first region and a second region arranged in the first region, and the first resin layer is arranged on the second region (the first resin layer of modified Okuda is arranged on 19A in Fig. 5 as set forth above; it is noted that the first surface necessarily includes regions arranged within regions), modified Okuda does not explicitly disclose a surface roughness of the second region is larger than a surface roughness of the first region.
	Yang discloses a thermoelectric module and further discloses a first metallic substrate (121 in Fig. 2); a first resin layer which is disposed on the first metallic substrate and is in direct contact with the first metallic substrate (122 in Fig. 2; [0060]), wherein a top surface of the first metallic substrate, which faces the first resin layer, includes a first region and a second region (shown in annotated Fig. 4B below; first region is non-blackened portion, the second region is a blackened portion).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to surface treat the first surface of modified Okuda, as disclosed in Yang, because as taught by Yang, the surface treatment improves the adhesion between the metal layer and the insulating film ([0052]).
	Regarding claim 19, modified Okuda discloses all the claim limitations as set forth above.  Modified Okuda further discloses the first resin layer is arranged to be spaced apart by a distance from a boundary between the first region and the second region (shown in annotated Fig. 4B of Yang below; the boundary between the blackened and non-blackened portions is spaced apart from the surface, therefore, the first resin layer is spaced apart from the boundary between the blackened and non-blackened portions), and the second support is arranged on the first region (Okuda - second support in annotated Fig. 5 above is arranged on the first region of the first surface; it is noted that the limitation "arranged on" does not require direct physical contact or the absence of intermediate components.  Additionally, the limitation "arranged on" does not require a specific spatial relationship or orientation between the components).
	With regard to the limitation "predetermined", the limitation is directed to the method of making the thermoelectric module, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
[AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    249
    344
    media_image2.png
    Greyscale

[AltContent: textbox (non-blackened portion)][AltContent: textbox (blackened portion represents higher surface roughness (Yang [0053]) )]

	

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (US 2012/0291832) in view of Demand (US 3,095,709) and further in view of Tajima et al. (US 2005/0241690) as applied to claim 1 above, and further in view of Schils et al. (US 3,150,300).
	Regarding claim 20, modified Okuda discloses all the claim limitations as set forth above.
	Modified Okuda does not explicitly disclose at least one of the first resin layer and the second resin layer includes a plurality of layers.
	Schils discloses a resin coating is preferably deposited by spraying a plurality of thin layers of epoxy (C3/L55-56).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to deposit the epoxy resin adhesive of modified Okuda by spraying a plurality of thin layers of epoxy, as disclosed by Schils, because as taught by Schils, the advantage of multiple coatings is that any spots that might be missed in a single pass spraying operation are suitably filled (C3/L62-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726